Citation Nr: 0729862	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-27 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for service-connected 
migraines, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel






INTRODUCTION

The veteran served during peacetime and the Gulf War Era in 
the United States Army from November 1986 to August 1993, 
when he was honorably discharged.  
Service in Southwest Asia during the Persian Gulf war is 
indicated by the evidence of record.

In an August 1998 rating decision, the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (the RO) 
granted service connection for headaches due to an 
undiagnosed illness.  A 10 percent disability rating was 
assigned.  The disability rating was increased to 30 percent 
in a December 2000 RO rating decision.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 decision of the RO which 
denied an increased disability rating for headaches.  The 
veteran filed a notice of disagreement (NOD) in May 2005, and 
a Statement of the Case (SOC) was issued in June 2005.  The 
appeal was perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in August 2005.  The veteran 
declined a Board hearing.


REMAND

Among other things, the Veterans Claims Assistance Act of 
2000 (VCAA) redefines the obligations of VA with respect to 
its duty to notify and assist veterans in the development of 
their claims.  In this case, the veteran has not been advised 
as to the evidentiary requirements for an increased rating 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims held that 
a claimant is to be provided notice as to the type of 
evidence necessary to establish a disability rating and/or 
effective date for the disability on appeal. 

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 
(Fed. Cir.) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002), was invalid as contrary to the 
statutory authority, 38 U.S.C.A. § 5103(b).  If, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  The Board must remand the case to the agency of 
original jurisdiction because the record does not show that 
the veteran was provided adequate notice under the VCAA and 
the Board is without authority to do so.  

Accordingly, this issue must be remanded for proper notice 
under the VCAA.  The issue is REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA should send the veteran a 
corrective VCAA notice which complies 
with the notification requirements of 
the VCAA.  

2.  If it is deemed to be necessary 
based upon the then state of the record, 
VBA should readjudicate the veteran's 
claim of entitlement to an increased 
disability rating for his service-
connected headaches.  If the benefit 
sought on appeal remains denied, in 
whole or in part, VBA should provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 




